NOT FOR PUBLICATION
                                   File Name: 05a1008n.06
                                   Filed: December 22, 2005

                                          NO. 04-5519

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                    ON APPEAL FROM THE
                                                      UNITED STATES DISTRICT
MICHAEL EDWARD SMITH,                                 COURT FOR THE MIDDLE
                                                      DISTRICT OF TENNESSEE
       Defendant-Appellant.

___________________________________/

BEFORE: KEITH, SUHRHEINRICH, and CLAY, Circuit Judges.

       SUHRHEINRICH, J., Defendant-Appellant Michael Edward Smith appeals the order of

the district court sentencing him to a term of imprisonment of 121 months and a term of supervised

release of three years. For the reasons that follow, we VACATE the sentence and REMAND for

resentencing.

                                                I.

       On January 4, 2002, shortly after noon, a citizen driving his vehicle in Nashville, Tennessee

noticed another vehicle stopped near the median, forcing others to maneuver around it. The vehicle

was in front of the Sherith Israel Congregation, a Jewish synagogue that contained a preschool.

Finding the situation “strange,” the citizen looked more closely and observed what appeared to be

an M-16 rifle pointed out of the driver-side window. Smith, the man holding the rifle, saw the

citizen looking at him and began trailing him. The citizen noticed that Smith was following him and

                                                -1-
did a U-turn. The citizen spotted a uniformed Metro Nashville Police Department (“MNPD”) officer

across the street. Smith abandoned chase and turned left. The citizen wrote down Smith’s license

plate number, went across the street, and reported the incident to the police officer.

          When Smith pulled into his apartment complex parking lot, he found police officers already

waiting for him. Smith ignored their attempts to stop him, instead leading them on a car chase.

During the chase, Smith intermittently held a gun to his head and drove into oncoming traffic. He

then proceeded to head south along I-65. At one point, Smith pulled over to the side of the road and

exited his car. Due to the perceived danger and lack of backup, however, the officers were unable

to get close enough to apprehend him. Eventually, Smith got back into his car and continued down

the interstate. By this time, the pursuing officers were joined by backup, who took over primary

position in the chase. Smith then exited the interstate, pulled into a parking lot, and surrendered to

police.

          A search of the car turned up the following: a loaded Colt AR-15 rifle with attached scope,

two AR-15 magazines with a total of forty-seven rounds of ammunition, a loaded 9mm Glock 17

semi-automatic pistol, two loaded 9mm magazines with ten rounds each, a pair of binoculars, a

range finder, an ASP police-type baton, a sand bag, and a rebel flag.

          Smith’s wife, Leslie Dawn Smith, consented to a search of the Smiths’ apartment, which

contained the following: 10 fully functional, reassembled hand grenades; one reassembled hand

grenade that lacked propellant powder; a Maadi Griffin .50 caliber rifle; a Sig Sauer P226, 9mm

semi-automatic pistol; 2082 rounds of assorted ammunition; blasting caps; nine military smoke

grenades; a military fuse ignitor; fifty binary explosives; four CS tear gas grenades; two smoke

grenades; two phosphorus flares; body armor; a military Kevlar helmet; a Mossberg 12-gauge


                                                  -2-
shotgun; boxes of military blasting caps and time fuse; military training manuals; videotapes

regarding bombs and explosives; and books that included The Turner Diaries; Hunter; The Testing

of Negro Intelligence; Auschwitz; The Zionist Connection II; American Terrorist; Chemistry of

Powder and Explosives; and Advanced Anarchist Arsenal.

       Smith consented to a search of a storage unit rented in his name. Inside, police found

thirteen pipe bombs; aluminum powder; four electrical blasting M4 assembly caps; demolition

charge tape; electric matches; safety fuse; assorted chemicals; hobby fuse; mercury; smoke

grenades; military signal flares; black powder; smokeless powder; ten bottles of nitro methane; one

Light Anti-Tank Weapons Systems (LAWS) rocket tube containing three smoke grenades;

topographical maps; and 10,333 rounds of assorted ammunition.

       Smith also revealed to MNPD detectives that he had a separate explosives and ordnance

cache buried in rural Maury County. The detectives escorted Smith to the area Smith described.

There, they met agents from the former Bureau of Alcohol, Tobacco, and Firearms (“ATF”). Smith

identified five separate locations where he had buried the items. A subsequent search unearthed the

following: two re-manufactured hand grenades; two gym-type bags containing an estimated twenty

pounds of potassium perchlorate and twenty pounds of aluminum flash powder; seven military

illumination flares; twelve military smoke grenades; fifteen commercial blasting caps; five rolls of

military time fuse; a can marked “multi-purpose poring device demo”; one small package containing

an unknown number of military blasting caps; eight cans of military grenade hand smoke; 960

rounds of .223 caliber ammunition; forty-four rounds of armor-piercing, 9mm ammunition; and

nineteen M-16/AR-15 magazines.

       Investigators also recovered from Smith’s father-in-law five long firearms belonging to


                                                -3-
Smith. A search of the ATF National Firearms Registration revealed that Smith had not registered

any of the firearms or explosive devices.

       Additionally, Smith admitted his role in transporting firearms from Oklahoma to Tennessee.

He also gave federal investigators information about Jack Ray Spores of Midwest City, Oklahoma

regarding Spores’ possession and manufacture of explosive devices. Based on this information,

Spores was later convicted of possession of unregistered firearms.

       Smith has admitted his membership in the National Alliance, a neo-Nazi, white supremacy

group. Smith’s wife told police that Smith has a hatred for Jews, which is consistent with

communications discovered by law enforcement1 and Smith’s own admissions.

       On February 6, 2002, a federal grand jury indicted Smith on four counts. Count One charged

Smith with possession of a firearm in a school zone, in violation of 18 U.S.C. §§ 922(q), 924(a).

Count Two charged possession of unregistered firearms, in violation of 26 U.S.C. § 5861(d). Count

Three charged unlawful manufacture of a firearm, in violation of 26 U.S.C. § 5861(f). Count Four

charged transporting unregistered firearms, in violation of 26 U.S.C. § 5861(j).

       Smith pleaded guilty to all four counts without a plea agreement. At sentencing, the district

court found an offense level of 13 for Count One, which included the base offense level plus

enhancements for a hate crime and reckless endangerment during flight.2 Counts Two, Three, and


       1
         For example, the district court found “particularly virulent” the following statement from
an e-mail Smith sent a few days before the incident at the Sherith Israel Congregation: “If the Jews
don’t like what ET has to say, perhaps they should be stuffed head first into an oven.”
       2
         The most recently enacted version of the Sentencing Guidelines applies unless doing so
would violate the Ex Post Facto Clause, U.S. Const. Art. I, § 9, cl. 3. U.S. Sentencing Guidelines
Manual § 1B1.11 (2003) [hereinafter “U.S.S.G.”]. The Presentence Investigation Report (“PSR”)
applied the 2002 edition of the Sentencing Guidelines, the edition in effect at the time the PSR was
written. However, by the time of sentencing, the 2003 edition was enacted. The district court

                                                -4-
Four had an offense level of 25. This took into account not only the base offense levels, but also the

number and nature of the firearms; a finding that the firearms were possessed with knowledge,

intent, or reason to believe they would be used in furtherance of another felony; and Smith’s

acceptance of responsibility and aid in prosecuting Spores. Smith was found to be in Criminal

History Category I.

       The Guidelines required the court to group the multiple counts. See U.S.S.G. § 3D1.1. The

district court found that application of the grouping rules did not adequately take into account the

hate crime and vulnerable victims enhancements to Count One because Count One was disregarded

without increasing the offense level for Counts Two, Three, and Four. The court thus made an

upward adjustment of 5 levels.

       The relevant sentencing range for a level 30 crime and Criminal History Category I was a

term of imprisonment of 97-121 months. U.S.S.G. ch. 5, pt. A, sentencing tbl. The district court

sentenced Smith to a term of imprisonment of 121 months, with 60 months allocated to Count One

and 61 months allocated to Counts Two, Three, and Four. This was to be followed by three years

of supervised release and included an assessment of $325.

       Smith timely appealed the judgment of the district court.

                                                 II.

       Smith raises the following issues on appeal: (1) whether the district court erred in enhancing

his sentence for use or possession of a firearm in connection with another felony offense; and (2)




adopted the PSR with few exceptions, but did not state which version it was applying. Because it
was the most recently enacted version, we will assume that the district court applied the 2003
edition. Whatever the differences between the two editions–and a comparison of the relevant
portions revealed none–the district court will have the opportunity to clarify the issue on remand.

                                                 -5-
whether the district court erred in departing upward after applying the grouping rules under the

Sentencing Guidelines. For the reasons that follow, we vacate Smith’s sentence and remand for

resentencing without reaching the merits of Smith’s claims.

       After this Court took jurisdiction but before the parties’ final briefs were filed, the Supreme

Court handed down its decision in United States v. Booker, 125 S. Ct. 738 (2005). Booker held that

the Sixth Amendment prevents federal judges from enhancing a criminal defendant’s sentence

beyond that authorized by the Sentencing Guidelines on the basis of facts not reflected in a jury

verdict or a guilty plea. Id. at 756; United States v. Davidson, 409 F.3d 304, 309 (6th Cir. 2005).

The district court enhanced Smith’s sentence based on the court’s finding that Smith used or

possessed a firearm in connection with another felony offense, which had the effect of increasing

Smith’s sentencing range beyond that authorized by his guilty plea.3 In light of Booker, this was

plain error and, thus, we must remand Smith’s case for resentencing. See United States v. Oliver,

397 F.3d 369, 380-81 (6th Cir. 2005); Davidson, 409 F.3d at 309; see generally United States v.

Barnett, 398 F.3d 516, 525-31 (6th Cir. 2005), cert. dismissed, 126 S. Ct. 33 (2005).

       Upon resentencing, the district court is directed, in exercising its sentencing discretion,

including the imposition of sentence enhancements to Counts Two, Three, and Four, and final

upward departure, to be in accordance with Booker and this Court’s opinion in Jackson v. United

States, 408 F.3d 301 (6th Cir. 2005). That is, the district court must specifically (1) identify and

state the applicable sentencing range of the Guidelines; (2) consider and state the advisory

provisions of the Guidelines, including those relating to upward departure; (3) consider and state the



       3
       We emphasize that nothing in this opinion should be read to say that the sentence originally
imposed was inherently unreasonable.

                                                 -6-
factors identified in 18 U.S.C. § 3553(a), including the nature and circumstances of the offense and

the history and characteristics of the defendant, and the need for the sentence to (a) reflect the

seriousness of the offense, promote respect for the law, and provide just punishment, (b) provide

adequate deterrence to criminal conduct, (c) protect the public, and (d) provide the defendant with

needed correctional treatment in the most effective manner; and (4) discuss the reasonableness of

any variation from the applicable sentencing range. Jackson, 408 F.3d at 305.

                                                III.

       For the foregoing reasons, the sentence is VACATED and REMANDED to the district court

for resentencing in accordance with this opinion.




                                                -7-